Citation Nr: 0111050	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the right knee.  

2.  Entitlement to service connection for chondromalacia of 
the left knee.  

3.  Entitlement to service connection for tendonitis of the 
left elbow (claimed as left elbow).

4.  Entitlement to service connection for a low back strain.

5.  Entitlement to service connection for a left ear hearing 
loss.

6.  Entitlement to service connection for a right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1992 to August 1996, 
and from June 1997 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Cheyenne, Wyoming.


FINDING OF FACT

The preponderance of the competent evidence of record does 
not show that the veteran has a current left elbow disorder, 
low back disorder, left knee disorder, right knee disorder, 
or a left ear hearing loss for VA purposes.


CONCLUSION OF LAW

Chronic left elbow, left knee, right knee, and low back 
disorders, as well as a left ear hearing loss, were not 
incurred or aggravated during the veteran's active duty 
service, and neither arthritis nor left ear sensorineural 
hearing loss may be presumed to have been so incurred.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.385 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

i.  Background

a.  Left elbow, knees, low back

The veteran contends that he now has disabilities of the left 
elbow, the knees, and the low back that were caused by 
lifting heavy equipment during service.  Service medical 
records show that the veteran was treated during one or both 
of his periods of active service for disorders of the left 
elbow, knees, and low back. 

In February 1993, the veteran reported experiencing pain in 
his major joints due to weight lifting.  The next month, he 
was seen by a sports medicine physician for what was assessed 
as diffuse chondromalacia of the knees, elbows, wrist, 
shoulders, hips, and ankles.  The treatment note indicates 
that he suffered recurrent major joint injuries as a result 
of weight training.  He was placed on temporary physical 
profile prohibiting him from running, lifting more than 25 
pounds, and, until his orthopedic evaluation was completed, 
jumping.  

The appellant was seen for chondromalacia in March 1993.  
Physical examination revealed no evidence of stress 
fractures.  An examination later in March 1993 noted that the 
appellant had decreased his weight training program.
 
X-rays taken in May 1993 of the left elbow and left knee 
revealed normal osseous structures.  It was noted that the 
veteran said that he had been experiencing chronic joint pain 
for many years.  Subsequently, the assessment was diffuse 
cartilage injury or "tendonitis/bursitis."  Later in that 
month, it was noted that the veteran had experienced 
improvement, including reduced knee crepitance after having 
left off weight lifting.  The appellant was still, however, 
profiled for chondromalacia.  

A June 1993 treatment record reflects that the veteran had 
"improving" bilateral chondromalacia patella and left elbow 
tendonitis.  

In September 1993, the veteran sought medical attention for 
persistent left elbow pain that began one year previously.  
He was diagnosed with medial epicondylitis of the left elbow 
and placed on temporary physical profile prohibiting him from 
lifting anything more than 10 pounds with his left arm.  He 
began physical therapy, and notes from those sessions reflect 
complaints of left elbow pain.  The temporary physical 
profile was renewed in November 1993; under the renewed 
profile, the veteran was prohibited from lifting more than 80 
pounds by himself.  The diagnosis continued to be medial 
epicondylitis.  Physical therapy continued until, in December 
1993, the left elbow condition was assessed as resolved.

Service medical records also indicate that in March 1993, the 
veteran reported having injured his back while lifting 
weights.  X-rays disclosed the presence of a Schmorl's node 
in the superior end plate of T12.  This was thought probably 
to be chronic.  However, it was observed that even if it were 
acute, it would represent a stable Schmorl's node (that is, 
an intraosseous disc herniation).

In January 1994, the veteran began receiving physical therapy 
for pain in both his knees.  He attributed this pain to his 
having lifted heavy objects into a truck without assistance.  
On physical examination, he was found to have crepitus in 
both knees but not any deficiencies in active range of 
motion.  The physical therapy proceeded until, in February 
1994, the condition was assessed as improved and resolving.  

In July 1994, the appellant reported continued knee pain to 
his physical therapist.  Physical examination resulted in a 
diagnosis of apparent patellar femoral syndrome. 

In November 1994, the veteran injured his left elbow when he 
lost his grip and hit the joint against something while 
moving equipment.  X-rays disclosed no fracture, and there 
was full range of motion in the elbow.  The veteran was 
placed on a temporary physical profile prohibiting him from 
using his left arm.  

In January 1996, the appellant was seen for a pre-
commissioning physical.  At that time he reported having a 
history of swollen and painful joints, hearing loss, and 
recurrent back pain.  The examiner noted that the veteran had 
been seen by physical therapy for "tennis elbow," and 
chronic knee pain.  The examiner further noted the 
appellant's complaints of painful joints since 1989 as the 
result of improper work-outs.  Clinical evaluation during the 
examination revealed normal upper and lower extremities, as 
well as a normal spine.

In June 1996, the veteran reported pain in his left knee.  He 
suggested that this might have resulted from heavy lifting.  
X rays revealed no abnormality, and he was diagnosed with 
chondromalacia and patellofemoral syndrome.  He began 
physical therapy.  An examination conducted by the physical 
therapist was negative for crepitus, popping, instability, 
swelling, and quadriceps or hamstring tightness, and range of 
motion in the knee was normal.  The therapist's assessment 
was chronic chondromalacia.  The goal of physical therapy was 
defined as improving strength and function for the knee and 
reducing episodes of pain.  The physical therapy proceeded 
until November 1996.  The physical therapist's assessment was 
chondromalacia. 

In March 1998, the veteran complained of pain in multiple 
joints.  He appeared to associate his condition with weight 
training.  In May 1998, the veteran was examined for joint 
pain.  He reported a history of chondromalacia.  No other 
diagnosis was made at that time.

In June 1998, the appellant reported a two week history of 
left knee discomfort.  A prior history of chondromalacia was 
noted.  Physical examination was notable for increased 
patellar mobility.  The assessment was chondromalacia 
patellar femoral syndrome.

An undated service medical record notes complaints of a low 
back problem and a three day history of discomfort after the 
veteran previously fell twice on his buttocks.  Physical 
examination revealed lumbosacral tenderness.  The assessment 
was that the appellant had a contusion.
 
His service medical records also document that in February 
1999, the veteran sought treatment for low back pain.  During 
physical examination, his back was tender to palpation and 
exhibited paraspinous muscle spasms.  The veteran had full 
range of motion in his spine, and his straight leg raises 
were negative.  The assessment was thorocolumbar strain.  The 
veteran was prescribed rest, a muscle relaxant, and 
ibuprofen.  Follow up on week later showed that the condition 
was improving.  The veteran was placed on a temporary 
physical profile to allow for further rest and healing.  In 
addition, a record dated in March but with the year unstated 
reflects that the veteran was placed on a temporary physical 
profile restricting him to light duty on account of his 
having suffered a contusion to his lumbar spine.  It is noted 
in that record that x-rays were negative for any fracture.

The veteran was afforded a VA examination in August 1999.  
The veteran reviewed with the examiner the in-service medical 
history pertaining to both his knees as well as his back and 
left elbow.  Both knees were stable without instability, 
tenderness, crepitus, heat, or induration.  No chondromalacia 
was found with palpation on movement of the knees.  The range 
of knee motion, before and after exercise, was normal.  An x-
ray taken of the left knee in July 1999 for the examination 
revealed no abnormality.  The examiner's impression was 
"chondromalacia of the knees asymptomatic at this time."  

The left elbow was examined.  Range of motion studies before 
exercise revealed normal findings.  After exercise the 
studies showed full extension and flexion to 136 degrees.  An 
x-ray taken of the left elbow in July 1999 for the 
examination revealed that the bones were normal.  The 
examiner's impression was "tendinitis of the left elbow 
totally resolved."  

The low back was examined.  There was no tenderness, 
paraspinal muscle spasm, or loss of lordotic curvature.  The 
back was noted to be "quite flexible."  Range of motion 
studies were conducted but no abnormality leading to a 
diagnosable disorder was found.  A July 1999 lumbosacral x-
ray revealed findings that were within normal limits.  The 
examiner's impression was "low back syndrome asymptomatic at 
this time."

b.  Left ear hearing 

The veteran claims that he now has a hearing loss that was 
caused by exposure to traumatic noise levels during service.  
Service medical records show that he had been exposed to 
hazardous noise during active service and was assigned to a 
hearing conservation program.

The veteran was placed in a hearing conservation program in 
February 1993.  The reference audiogram taken at that showed 
pure tone thresholds, in decibels, as follows for the 
frequencies identified below: 




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
5
5
10

In March 1994, it was noted that the veteran needed to wear 
hearing protection in hazardous noise areas.  

A February 1996 audiogram revealed normal left ear hearing 
for VA purposes.

An audiogram taken in December 1997 showed pure tone 
thresholds, in decibels, for the left ear at the same 
frequencies as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
10
10

A February 1998 audiogram established pure tone thresholds, 
in decibels, for the left ear at those frequencies as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
0
10

In October 1998, the veteran was seen at a private hearing 
clinic engaged by the service department.  Audiological 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
-5
0

In January 1999, the appellant's left ear hearing was judged 
to be normal.

The veteran was afforded a VA hearing examination in July 
1999 in connection with this claim. Audiological testing 
resulted in the pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
0
0
-5
0

Speech recognition scores for the left ear were 94 and 100 
percent.  

ii.  Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Direct service connection may also be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
If a veteran, with 90 days or more of continuous active 
service, develops compensably disabling arthritis or a 
neurological disorder, such as a sensorineural hearing loss, 
within one year of separation from active duty then that 
disease will be considered to have been incurred in service 
even absent evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease).  38 C.F.R. §§ 3.307, 
3.309.  

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Furthermore, these propositions - - a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability - - Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), must be established by competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a fact is 
shown to be of a medical nature, such as medical nexus, 
etiology, or diagnosis, then medical, as opposed to lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).

Here, the record contains no medical evidence that the 
veteran currently has a left elbow disorder, low back 
disorder, knee disorder, or a left ear hearing loss for VA 
purposes. 

In this regard, for impaired hearing to be considered a 
disability under the laws administered by VA, the auditory 
threshold for the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz must be 40 decibels or greater in any of those 
frequencies, or 26 decibels or greater in at least three of 
them, or speech recognition scores using the Maryland CNC 
Test must be less than 94 percent.  38 C.F.R. § 3.385.  The 
audiometric evidence reviewed above shows that the veteran 
never manifested a left ear hearing loss meeting the 
regulatory standard for disability either during service, or 
during his July 1999 VA examination.  Therefore, the veteran 
is entitled to neither a presumption nor a finding of 
entitlement to service connection for left ear hearing loss.

Furthermore, although his service medical records document 
that the veteran had in-service problems with his left elbow, 
knees, and low back, the post-service medical evidence 
indicates that these problems were temporary and have 
resolved.  There must be competent, medical evidence of a 
current disability for a claim for benefits to be considered 
further.  Rabideau.  As a layperson, the veteran is 
incompetent to supply such evidence.  Grottveit, 5 Vet. App. 
at 93.  The veteran is, of course, competent to supply 
evidence that he has pain associated with the claimed 
disorders of the left elbow, knees, and low back.  Id.  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted under 
VA laws and regulations.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999). 

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 3, 
114 Stat. 2096, 2098-99.  The recently enacted Veterans 
Claims Assistance Act of 2000 requires VA to assist claimants 
with the development of medical evidence pertinent to their 
claims.  However, such duty does not arise when the record is 
devoid of competent evidence that the veteran currently has 
the disability for which benefits are sought.  Id.  The 
veteran has been given VA examinations, nonetheless, 
addressing his claims.  These examinations have yielded no 
evidence of current disability involving the left elbow, left 
and/or right knees, low back, or a left ear hearing loss.  
Therefore, the claims of entitlement to service connection 
for these disorders must be denied.  Rabideau.  

In reaching this decision the Board acknowledges that the 
evidence of record does not specifically demonstrate that 
further attempts to secure the appellant's service medical 
records would be futile.  The record, however, does not show 
that additional records are potentially available, and the 
Board firmly believes that all such records are included in 
the current claims file.  In any event, however, in the 
absence of competent evidence of a current disability no 
development is in order.  Hence, the Board finds that 
remanding this claim is not justified even under the 
heightened duty to assist set forth in the Veterans Claims 
Assistance Act of 2000.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claims of entitlement to service connection for 
chondromalacia of the left and right knees, tendonitis of the 
left elbow, a low back strain, and left ear hearing loss are 
denied. 


REMAND


The veteran claims that he has a right ear hearing loss that 
was caused by exposure to traumatic noise levels during 
service.  The Board finds, however, that additional medical 
evidence should be developed as two main deficiencies in the 
record are  apparent.  First, the medical evidence as it now 
stands does not permit resolution of the question whether the 
veteran currently has a right ear hearing disability 
cognizable by VA.  See 38 C.F.R. § 3.385.  VA audiometric 
findings for the right ear from July 1999 included a pure 
tone threshold for the right ear of 30 decibels at 4000 
Hertz.  While this finding does not indicate a right ear 
hearing disability cognizable by VA under 38 C.F.R. § 3.385, 
the service medical records are notable for threshold shift 
that led to the diagnosis of a right ear hearing loss during 
service.  The veteran was diagnosed by an otolaryngologist 
with a right ear sensorineural hearing loss approximately six 
months before separation, in January 1999.  

Earlier service medical records offer a background for this 
diagnosis.  They reveal that the veteran began to experience 
a significant threshold shift in his right ear in December 
1997.  An audiogram taken at that time demonstrated, the 
veteran was informed, "a significant permanent hearing 
loss" compared to a reference audiogram from February 1993.  
The audiogram revealed pure tone thresholds for the right ear 
of 5, 10, 15, 30, and 15 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  Results of audiometric testing 
in December 1997 included a pure tone threshold for the right 
ear of 40 decibels at 4000 Hertz, an outcome that does meet 
the VA standard for a hearing disability.  Id.  Audiological 
testing performed in October 1998 again showed a pure tone 
loss of 40 decibels for the right ear at 4000 Hertz.  The 
audiologist noted that the veteran had sustained "more than 
a 15 dB standard threshold shift at 4000 Hz in his right 
ear."  In view of this evidence, further audiometric testing 
is in order so that it may be determined whether the right 
ear hearing loss shown during the veteran's service and 
meeting the VA regulatory definition of a hearing disability 
has resolved or persists.

Second, the medical evidence raises, but does not resolve, 
the question whether the veteran has a retrocochlear 
condition in the right ear that has been productive of 
hearing loss.  Such question should be addressed on remand, 
as it may bear on the issue whether the veteran has a current 
disability of the right ear.  During an October 1998 
audiological examination, it was found that the veteran 
exhibited "elevated stapedial reflex threshold of 120 dB HL 
at 1000, 2000 and 4000 Hz."  The audiologist opined that 
this finding "suggest[ed] the possibility of retrocochlear 
involvement in the right ear."  In January 1999, the veteran 
was examined by an otolaryngologist who assessed the veteran 
as having a sensorineural hearing loss and an asymmetric 
hearing loss with stapedial reflex suggesting retrocochlear 
origin.  He recommended that the latter condition be 
confirmed through a magnetic resonance imaging study (MRI) of 
the internal auditory canal of the right ear.  However, no 
documentation showing that an MRI was conducted is of record.

The Veterans Claims Assistance Act of 2000 specifically 
requires VA to provide a medical examination or opinion if 
such is necessary to make a decision on a claim for 
compensation.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C.A. § 5103A).  A medical opinion from a 
physician, formulated after a review of the claims file, 
concerning whether the veteran has a right ear hearing 
deficiency and if so, its etiology must be obtained on remand 
so that the adjudication of the issue of entitlement to 
service connection for right ear hearing loss may be a fully 
informed one.  

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional competent evidence 
in support of his claim of entitlement to 
service connection for right ear hearing 
loss.  After the veteran has responded, 
the RO should attempt to secure from 
treatment sources that he has identified 
copies of all records that have not 
previously been associated with the 
claims file.  All attempts to obtain this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim in concern.  The veteran 
then must be given an opportunity to 
respond.  

2.  The veteran then should be afforded a 
VA examination to determine whether has a 
right ear hearing deficiency and if so, 
its etiology.  All indicated diagnostic 
tests and studies, including audiometric 
testing, should be accomplished.  All 
pertinent symptomatology and findings, 
including those pertaining to any 
retrocochlear involvement, should be 
reported in detail.  The claims file must 
be made available to and reviewed by each 
examiner prior to the requested study, 
and each examination report should 
reflect that such a review was made.  
After review of the service and post-
service medical records, the examiner 
should state whether the veteran 
currently has a right ear hearing 
deficiency, to include one caused by any 
service related right retrocochlear 
disorder.  If a hearing loss is found the 
examiner must opine whether it is at 
least as likely as not that this 
condition is related to his active 
service.  A complete rationale for all 
opinions should be provided.  All reports 
prepared in connection with these 
examinations should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

5.  The RO should then adjudicate the 
claim on the merits, and under all 
theories, regulations, and statutes 
applicable thereto. Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000).  If 
the benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



